DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim as a 371 of PCT/CN2018/115785 filed on 11/16/2018.
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/13/2020. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (English Translation of  CN 103605204 as attached) (hereinafter “Chen”) in view of Kim et al. (English Translation of KR20180016687A as attached) (hereinafter “Kim”)

Regarding Claim 1, Chen discloses a true-seeing industrial endoscope [see p. 2 ll. 14-15], comprising 
an external shell protective unit [see device in fig. 1 and outer casing in p. 5 ll. 12-13 comprising both a circular tube and a square casing], wherein the external shell protective unit comprises a housing [see circular tube 4 in fig. 1] and an electrical appliance component box [square casing 1 in fig. 1] connected to a rear end of the housing [see fig. 1]; 
wherein a cavity of the housing is provided with a capturing-imaging unit [see imaging chip 6 in fig. 2 which is located inside circular tube 4 as shown in figure 3], 
an image capturing lens disposed at a front portion of the cavity of the housing connected to an image guide fiber [see p. 5 ll. 23-25];
[see fig. 3 showing the imaging tube at a rear portion of the cavity of the housing];
a visible light imaging tube disposed at the rear portion of the cavity of the housing [see fig. 3 showing the imaging tube at a rear portion of the cavity of the housing];
the electrical appliance component box is provided with a communication module [see p. 5 ll. 15-16];
wherein the communication module is communicatively connected to the dual capturing-imaging unit and an upper computer via a communication bus [see p. 5 ll. 43-44].
Chen does not explicitly disclose: wherein a cavity of the housing is provided with a dual capturing-imaging unit comprising at least two capturing-imaging subunits, and each of the capturing-imaging subunits comprises a light splitter disposed at a central portion of the cavity of the housing, an image capturing lens connected to a front end of the light splitter via an image guide fiber, an infrared imaging tube communicating with a light outlet I at a rear end of the light splitter, and a visible light imaging tube communicating with a light outlet II at the rear end of the light splitter; and a power supply electrically connected to the dual capturing-imaging unit and the communication module; and the power supply is electrically connected to the dual capturing-imaging unit via a power bus.
Kim in a same or similar endeavor teaches:
a dual capturing-imaging unit comprising at least two capturing-imaging subunits [see fig. 3 and paras. 0019, 0043-45], and each of the capturing-imaging subunits comprises a light splitter disposed at a central portion of the cavity of the housing [see light splitters 1109 and 1204 in figs. 2-3 and paras. 0014-15 and 0045-46 and see para. 0024], 
an image capturing lens connected to a front end of the light splitter [see fig. 2 and para. 0046 describing collimation lens 1110 and beam splitter 1109],
an infrared imaging tube communicating with a light outlet I at a rear end of the light splitter [see paras. 0010 and 0043 and see para. 0020 describing an infrared filter and see figs. 2-3], and 
a visible light imaging tube communicating with a light outlet II at the rear end of the light splitter [see paras. 0010 and 0043 and see para. 0045 describing collimation lens 1205 and see figs. 2-3]; 
and a power supply electrically connected to the dual capturing-imaging unit and the communication module [see para. 0040 describing power supply apparatus 190; where Chen disclosed the light source driving circuit, image capturing circuit, and communication circuits are connected on p. 6 ll. 24-44]; 
and the power supply is electrically connected to the dual capturing-imaging unit via a power bus [see para. 0040 describing power supply apparatus 190; where Chen disclosed the light source driving circuit, image capturing circuit, and communication circuits are connected on p. 6 ll. 24-44 inside the square casing].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Kim as above in order to separate an image signal observed through one tube (or light tube) into visible light and infrared light using an optical structure inside the endoscope [see Kim para. 0001].

Regarding Claim 4, the combination of Chen and Kim discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
[see p. 5 ll. 31-34 describing the circular tube has a two layer structure and a double spiral channel between the two layers]; 
the cavity between the external protective shell and the internal protective shell forms a water-cooling circulation channel [see p. 5 ll. 31-34 describing the circular tube has a two layer structure and a double spiral channel between the two layers for water cooling]; 
a lower end of the external protective shell is provided with a water inlet communicating with the water-cooling circulation channel, and an upper end of the external protective shell is provided with a water outlet communicating with the water-cooling circulation channel, so that the water inlet, the water-cooling circulation channel and the water outlet are communicated in sequence and form a water wall cooling system [see p. 5 ll. 31-38 describing the circular tube has a two layer structure and a double spiral channel between the two layers for water cooling; the water pipe comprises and inlet pipe and an outlet pipe wherein the water pipe is in communication with the double spiral passage; see p. 9 ll. 21-26 and water pipe 2 in fig. 1]; and 
the upper end of the external protective shell is further provided with an air inlet, and the image capturing lens is of a horn shape and is arranged as a horn mouth facing towards the front end of the cavity of the housing and communicating with an external environment, so that the air inlet, the cavity of the housing, a cavity of the image capturing lens and the horn mouth of the image capturing lens are communicated in sequence and form an air-cooling system [see p. 5 ll. 31-38 describing the circular tube has a two layer structure and a double spiral channel between the two layers for air cooling; the air cooling system comprises an air inlet on the circular pipe to communicate with the inside of the circular pipe; see p. 9 ll. 28-29 and air inlet 3 in fig. 1].

Regarding Claim 6, the combination of Chen and Kim discloses all of the limitations of claim 5, and are analyzed as previously discussed with that claim.
Chen further discloses further comprising the following steps before powering on the power supply in the electrical appliance component box [see p. 6 ll. 20-24 describing steps taken including first where the water inlet and air inlet pass water and air for cooling and circulating the water to ensure the entire equipment works normally before the light source driving circuit starts to work in the next step]: 
introducing flowing water at a water inlet, and enabling the flowing water to pass through a water-cooling circulation channel and a water outlet, so as to form a circulating flow [see p. 6 ll. 20-22 describing passing water into the water inlet for water cooling and circulating the water]; and 
introducing air at an air inlet, and enabling the air to pass through a cavity of a housing, a cavity of the image capturing lens and a horn mouth of the image capturing lens, so as to form a circulating flow [see p. 6 ll. 20-22 describing passing gas for air cooling into the air inlet for air cooling and circulating].

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kim in further view of Klocek et al. (U.S. Pub. No. 2002/0076178 A1) (hereinafter “Klocek”)

Regarding Claim 2, the combination of Chen and Kim discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Chen further discloses wherein the imaging tube is of an elongated shape [see fig. 3], and comprises an imaging chip [see imaging chip 6 in fig. 2]; 
[see fig. 2 and p. 10 ll. 37-40 showing fiber bundle 7 and imaging chip 6 within a guide composed of a tungsten wire braided endothelium 12];
an axial external surface of the image guide fiber is covered with an internal protective layer II into which the visible light imaging chip is embedded [see fig. 2 and p. 10 ll. 37-40 showing fiber bundle 7 and imaging chip 6 within a guide composed of a tungsten wire braided endothelium 12];
wherein an axial external surface of the internal protective layer I is sequentially covered with an internal protective film I [polyurethane inner layer 11], a protective tube I [tungsten braided outer skin 10], an external protective film I [polyurethane outer layer 9] and an external protective layer I [steel single stranded tube 8]; 
an axial external surface of the internal protective layer II is sequentially covered with an internal protective film II [polyurethane inner layer 11], a protective tube II [tungsten braided outer skin 10], an external protective film II [polyurethane outer layer 9] and an external protective layer II [steel single stranded tube 8].
Chen does not explicitly disclose: the imaging tube is infrared and comprises elongated chalcogenide glass and an infrared imaging chip; wherein a front end of the chalcogenide glass is connected to the light outlet I of the light splitter, a rear end of the chalcogenide glass is communicatively connected to the infrared imaging chip; the visible light imaging tube is of an elongated shape, and comprises an elongated image guide fiber and a visible light imaging chip; wherein a front end of the image guide fiber is connected to the light outlet II of the light splitter, a rear end of the image guide fiber is connected to the visible light imaging chip, and an axial external surface of the image guide fiber is covered with an internal protective layer II into which the visible light imaging chip is embedded.
Kim in a same or similar endeavor teaches wherein a front end of the glass is connected [see lens 1107 in figs. 2-3 and paras. 0043-44], 
the visible light imaging tube is of an elongated shape, and comprises an elongated image guide fiber and a visible light imaging chip [see paras. 0010 and 0043 and see para. 0045 describing collimation lens 1205 and see figs. 2-3; Chen discloses image fiber bundle 7];
wherein a front end of the image guide fiber is connected to the light outlet II of the light splitter [see figs. 2-3 where Chen discloses image fiber bundle 7], a rear end of the image guide fiber is connected to the visible light imaging chip [see figs. 2-3 showing sensor 1102 where Chen discloses image fiber bundle 7].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Kim as above in order to separate an image signal observed through one tube (or light tube) into visible light and infrared light using an optical structure inside the endoscope [see Kim para. 0001].
Klocek in a same or similar endeavor teaches:
the imaging tube is infrared [see catheter 11 in fig. 1 which includes infrared detector 12 in para. 0016] and comprises elongated chalcogenide glass [see para. 0018 describing chalcogenide glass lens 32 and see fig. 2], and an infrared imaging chip [see infrared detector 12 in para. 0016 and fig. 1];
wherein the glass is chalcogenide glass [see para. 0018 describing chalcogenide glass lens 32 and see fig. 2];
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Klocek as above in order for infrared imaging in places such as a small passageway [see Klocek para. 0005].

Regarding Claim 3, the combination of Chen and Kim discloses all of the limitations of 
Chen does not explicitly disclose wherein the light splitter comprises a light splitter body, a light inlet communicating with a front end of the light splitter body, the light outlet II connected to one side of a rear end of the light splitter body, and the light outlet I connected to other side of the rear end of the light splitter body; an end face of the light outlet I is further covered with a light filter; the light inlet is internally connected to the image capturing lens via the image guide fiber, the light outlet II is connected to the visible light imaging tube via the image guide fiber, and the light outlet I is connected to the infrared imaging tube via the chalcogenide glass.
Kim in a same or similar endeavor teaches wherein the light splitter comprises a light splitter body [see para. 0026], 
a light inlet communicating with a front end of the light splitter body, the light outlet II connected to one side of a rear end of the light splitter body [see figs. 2-3 showing light splitter 1109], and the light outlet I connected to other side of the rear end of the light splitter body; 
an end face of the light outlet I is further covered with a light filter; the light inlet is internally connected to the image capturing lens via the image guide fiber, the light outlet II is connected to the visible light imaging tube via the image guide fiber [see figs. 2-3 showing light splitter 1109 and see paras. 0026], and the light outlet I is connected to the infrared imaging tube via the glass [see figs. 2-3 showing light splitter 1109].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Kim as above in order to separate an image signal observed through one tube (or light tube) into visible light and infrared light using an optical structure inside the endoscope [see Kim para. 0001].
Klocek in a same or similar endeavor teaches:
wherein the glass is chalcogenide glass [see para. 0018 describing chalcogenide glass lens 32 and see fig. 2].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Klocek as above in order for infrared imaging in places such as a small passageway [see Klocek para. 0005].

Regarding Claim 7, the combination of Chen and Kim discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Chen does not explicitly disclose wherein the light splitter comprises a light splitter body, a light inlet communicating with a front end of the light splitter body, the light outlet II connected to one side of a rear end of the light splitter body, and the light outlet I connected to other side of the rear end of the light splitter body; an end face of the light outlet I is further covered with a light filter; the light inlet is internally connected to the image capturing lens via the image guide fiber, the light outlet II is connected to the visible light imaging tube via the image guide fiber, and the light outlet I is connected to the infrared imaging tube via the chalcogenide glass.
Kim in a same or similar endeavor teaches wherein the light splitter comprises a light splitter body [see para. 0026], 
a light inlet communicating with a front end of the light splitter body, the light outlet II connected to one side of a rear end of the light splitter body [see figs. 2-3 showing light splitter 1109], and the light outlet I connected to other side of the rear end of the light splitter body; 
an end face of the light outlet I is further covered with a light filter; the light inlet is internally connected to the image capturing lens via the image guide fiber, the light outlet II is connected to the visible light imaging tube via the image guide fiber [see figs. 2-3 showing light splitter 1109 and see paras. 0026], and the light outlet I is connected to the infrared imaging tube via the glass [see figs. 2-3 showing light splitter 1109].
[see Kim para. 0001].
Klocek in a same or similar endeavor teaches:
wherein the glass is chalcogenide glass [see para. 0018 describing chalcogenide glass lens 32 and see fig. 2];
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Klocek as above in order for infrared imaging in places such as a small passageway [see Klocek para. 0005].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kim in further view of Funabashi et al. (English Translation of JP 07323004 as attached) (hereinafter “Funabashi”)

Regarding Claim 5, Chen discloses an image capturing method by using the true-seeing infrared industrial endoscope of claim 1, comprising: after powering on the power supply in the electrical appliance component box, starting a power-driven circuit and a communication circuit to work [see p. 6 ll. 24-25 and 42-44 describing the image driving circuit and communication circuit are working and used after powering the square casing]; 
capturing light inside a furnace by the image capturing lens, and transmitting the captured light to the via the image guide fiber [see p. 6 ll. 24-44 describing capturing emitting light out through the lens, obtaining an image on the optical eyepiece and forming a digital image on the imaging chip, and transmitting through the communication circuit to a host computer]; 
[see p. 6 ll. 42-44].
Chen does not explicitly disclose transmitting light to the light splitter; splitting one beam of light into two sub-beams by the light splitter, wherein for one sub-beam, infrared rays is transmitted after filtering by the light filter and enters the infrared imaging tube, while other sub-beam enters the visible light imaging tube; transmitting the infrared light entered the infrared imaging tube to the infrared imaging chip via the chalcogenide glass to form infrared digital images, and transmitting the visible light entered the visible light imaging tube to the visible light imaging chip via the image guide fiber to form visible light digital images, thus collecting digital images and temperature information of an industrial furnace; and where the digital images are infrared digital images and visible light digital images, and carrying out three-dimensional reconstruction by using depth-of-field information via the upper computer, so as to achieve an online monitoring function.
Kim in a same or similar endeavor teaches 
transmitting light to the light splitter [see para. 0019 and see figs. 2-3];
splitting one beam of light into two sub-beams by the light splitter [see para. 0019 describing a first beam splitter for separating visible light and infrared light from the received light], wherein for one sub-beam, infrared rays is transmitted after filtering by the light filter and enters the infrared imaging tube, while other sub-beam enters the visible light imaging tube [see para. 0012 describing the image collecting unit includes a first lens for irradiating infrared light separated from the first beam splitter to an active area of the infrared image sensor; see also para. 0026 and figs. 2-3]; 
transmitting the infrared light entered the infrared imaging tube to the infrared imaging chip to form infrared digital images, and transmitting the visible  [see paras. 0012, 0019, 0026, 0032, 0036, and 0084]; and 
where the digital images are infrared digital images and visible light digital images [see paras. 0018-19 and 0032], and 
an infrared imaging chip [see para. 0010].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Kim as above in order to separate an image signal observed through one tube (or light tube) into visible light and infrared light using an optical structure inside the endoscope [see Kim para. 0001].
Klocek in a same or similar endeavor teaches:
wherein the glass is chalcogenide glass [see para. 0018 describing chalcogenide glass lens 32 and see fig. 2];
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Klocek as above in order for infrared imaging in places such as a small passageway [see Klocek para. 0005].
Funabashi in a same or similar endeavor teaches carrying out three-dimensional reconstruction by using depth-of-field information via the upper computer, so as to achieve an online monitoring function [see paras. 0008-09 and 0012].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Chen to add the teachings of Funabashi as above in order to provide a stereoscopic endoscope system having a single camera head connected to a stereoscopic endoscope and having good operability [see Funabashi para. 0008].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483